                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION



ANTONIO SHAW,                                )
                                             )
                                             )
            Movant,                          )
                                             )
      v.                                     )     Case No. 4:16cv366 HEA
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
            Respondent.                      )


                 OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Movant’s Motion to Vacate, Set Aside or

Correct Sentence pursuant to 28 U.S.C. § 2255 [Doc. #1], First Amended Motion

to Vacate, Set Aside or Correct Sentence [Doc. #5], and Second Amended Motion

to Vacate, Set Aside or Correct Sentence [Doc. #10]. The United States of

America has responded [Doc. # 20] to the motions, pursuant to the Court’s Case

Management Order. For the reasons set forth below the Motions will be denied

and no hearing will be granted.

                                  Procedural History

      On September 2, 2010 a federal grand jury returned an initial indictment that

charged Movant as a felon in possession of ammunition in violation of 18 U.S.C. §
922(g)(1). After several superseding indictment, Movant was ultimately charged

in a six-count, third superseding indictment with his co-defendant Stanley Carter.

Count One of the third-superseding indictment charged Movant with conspiracy to

possess with intent to distribute marijuana, cocaine base and ecstasy from March 7,

2004 through December 2009. In Count Two, Movant was charged with

possessing a firearm from March 2004 through May 2008 in furtherance of the

drug-trafficking crime set forth in Count One. Count Three charged Movant with

possessing a firearm from June 1, 2008 through 2009 in furtherance of the drug-

trafficking crime set forth in Count One. Counts Four, Five and Six were directed

against co-defendant Stanley Carter.

TRIAL

      Movant proceeded to a jury trial on September 18, 2012. The Government’s

evidence included a portion of a transcript of Movant’s sworn testimony from a

2009 criminal trial in the Circuit Court of St. Louis City. In that case, Movant had

testified that he started selling marijuana in high school. Movant also had testified

that he bought a handgun magazine and wanted his girlfriend to buy a gun to

protect himself and his family, and that he “was trying to teach [his girlfriend] to

protect [sic] because [Movant] didn’t want to get caught with no gun.” Movant

had testified that he needed protection from “a lot of hatred out there” that existed

“because [he] sold weed.”

                                          2
      Several law enforcement officers then testified about their interactions with

Movant. St. Louis Metropolitan Police Officer David King testified that he

arrested Movant on July 22, 2004, when Movant and two other individuals were

traveling in a stolen vehicle. Movant possessed 19.85 grams of marijuana and

approximately $160.00. Because Movant had no user paraphernalia on his person

and reported that he had been unemployed for some time, King believed the money

to be proceeds from illicit narcotics sales.

      Jennings Police Officer Calvin McFarland also testified about a time he

arrested Movant. On July 28, 2005, McFarland stopped the vehicle in which

Movant and two other individuals were traveling. As McFarland approached the

vehicle, he observed Movant moving in a way that led him to believe Movant was

hiding something in the vehicle. McFarland ordered the occupants out of the

vehicle and searched the backseat of the vehicle, where Movant had been seated.

There, he found a semiautomatic pistol that was fully loaded with a live round in

the chamber and the hammer cocked back in the ready position.

       Eight months later, on March 11, 2006, St. Louis Metropolitan Police

Detective Andrew Griffin and his partner stopped Movant for a traffic violation.

Movant was unable to produce any identification, and the detectives asked him to

step out of the vehicle. As Movant complied, a baggie of marijuana fell to the

ground. Movant was placed under arrest. A search of the vehicle revealed three

                                           3
additional baggies of marijuana, totaling 57.58 grams of marijuana. Movant also

had $1,042 with him.

      On November 16, 2007, St. Louis Metropolitan Police Detective David

Rudolph provided perimeter security during the execution of two search warrants

at 7145 and 7151 Virginia in the City of St. Louis, two residences associated with

Movant. As the warrants were being executed, Rudolph saw Movant exit the front

door of another address, 501 Robert. A pat-down of Movant revealed a 9-mm

semiautomatic pistol tucked into his rear waistband. The firearm was fully loaded,

with one round in the chamber. Movant was placed under arrest. Rudolph found

$1,776 and plastic bag containing .89 grams of crack cocaine in Movant’s pants

pocket. Rudolph found no user paraphernalia on Movant’s person.

      Demetrius Whitt, a 23-year-old convicted felon also testified on behalf of

the Government. Whitt started selling drugs at the age of 13 or 14 and continued

until he was convicted for federal conspiracy to possess with the intent to distribute

ecstasy and possession of a firearm in furtherance of a drug trafficking crime.

Whitt sold his drugs in the geographic area known as “The Ville.” Whitt knew

Movant and his associates to be connected with a geographic area in the City of St.

Louis called “The Dip Set.” He and Movant were engaged in an ongoing feud

over money and drugs, and the two had shot at each other. Whitt and Movant were

each trying to kill the other in order to take over the other’s drug-selling territory.

                                           4
      Whitt testified that at a September, 2008 meeting, Whitt and Movant agreed

that if the police contacted either Whitt or Movant, neither party would tell on the

other. They also agreed to tone down the ongoing violence between the two

groups for a period of time while police attention may be focused on them. All

parties at the meeting were armed. During the meeting, Whitt received phone calls

from drug customers interested in purchasing ecstasy and marijuana. He asked

Movant to give him a deal on some marijuana. Movant offered Whitt one pound

of marijuana for $1,200 or $1,000 per pound if Whitt bought more than one pound.

The parties traveled to a location in the Dip Set where Movant jumped out of the

vehicle with his firearm tucked under his armpit, went into a gangway, and

returned with a bag of marijuana. Whitt bought three pounds of marijuana from

Movant.

      Darnell Lathan, a 32-year-old convicted felon, testified that he also bought

marijuana and ecstasy from Movant from 2006 to 2008. During this period,

Lathan bought one to two pounds of marijuana from Movant, three to five times

per month, for $1,200 per pound. Lathan would meet Movant in the Dip Set, tell

Movant what he needed, and then receive that quantity from Movant. Lathan

testified that Shaw was armed when he made his drug sales, either with a .40

caliber weapon, a .9 mm weapon or an AK assault rifle. Lathan also purchased




                                          5
from Movant’s associate “Little Psyche,” who would hand marijuana to Movant,

who then gave it to Lathan.

      Officer Edward Clay testified for the Government as an expert in the area of

drug distribution. Officer Clay opined that Movant’s activities involving

marijuana, ecstasy and cocaine base from 2004 to 2009 were indicative of intent to

distribute those drugs. In reaching this opinion, Officer Clay considered, among

other things, the 19.85 grams of marijuana and $160 seized from Movant on July

22, 2004; the seizure of a firearm from Movant in Jennings, Missouri on July 18,

2005; the seizure of .89 grams of crack cocaine, a firearm and $1,776 from Movant

on November 16, 2007; the statements of Demetrius Whitt and Darnell Lathan; and

the sworn testimony by Movant in his prior criminal trial.

      On September 25, 2012, the jury returned its verdict finding Movant guilty

on Count One of conspiracy to possess with intent to distribute marijuana and

cocaine base, and Count Two, possessing a firearm in furtherance of the drug

trafficking conduct from 2004 through May 2008. The jury acquitted Movant of

conspiracy to distribute ecstasy relevant to Count One, and Count Three, which

charged a § 924(c) violation for the time period June 2008 through 2009.

SENTENCING

      A Presentence Investigation Report (“PSR”) was prepared. Movant’s Base

Offense Level was 18, based on a total quantity of marijuana of 35.98302

                                         6
kilograms. 1 Two levels were added under § 3B1.5(2)(A) because Movant was

convicted of a drug-trafficking crime and the offense involved the use of body

armor, and two levels were added under § 3B1.1(c) for Movant’s role as an

“organizer, leader, manager, or supervisor in any criminal activity. This resulted in

a Total Offense Level of 22.

       The PSR calculated Movant’s Criminal History as Category VI.

       Based on Movant’s Total Offense Level of 22 and Criminal History

Category of VI, his advisory guideline imprisonment range for Count I was 84-105

months. In addition, Count II required a minimum term of imprisonment of seven

years and a maximum term of life imprisonment, consecutive to any other sentence

imposed.

       Movant filed objections to the PSR, including objections to the criminal

history computation, the two-level enhancement for use of body armor, and the




1
        The total marijuana quantity was determined from the following: (1) 19.95 grams of
marijuana from July 22, 2004 arrest (evidence introduced at trial); (2) 27.63 grams of marijuana
from February 18, 2005 arrest (not introduced at trial); (3) .50 grams of marijuana from May 19,
2005 arrest (not introduced at trial); (4) 57.58 grams of marijuana from March 11, 2006 arrest
(evidence introduced at trial); (5) 14.03 grams of marijuana from August 8, 2006 arrest (not
introduced at trial); and (6) 26.03 grams of marijuana from October 14, 2008 arrest (not
introduced at trial). This totaled 145.72 grams of marijuana.
        To this number, the PSR added the marijuana equivalency for the .89 grams of cocaine
base (3.1782 kg marijuana) seized from Movant on November 16, 2007 (evidence which was
introduced at trial). The PSR also added 72 pounds of marijuana (32.6592 kg), which Darnell
Lathan testified during trial was the minimum amount of marijuana he had purchased from
Movant from 2006 to 2008.
                                               7
two level enhancement for an aggravating role under § 3B1.1(c). The Government

opposed Movant’s objections.

      Movant appeared for sentencing on April 30, 2013. The Government called

several witnesses at the sentencing hearing regarding Movant’s involvement in a

double homicide in 2008 in Riverview Circle. Det. Matt Hanewinkel, of the

homicide division of the SLMPD, testified that the two victims had been shot

multiple times, with gunshot wounds to their extremities, upper bodies and heads.

Ballistics evidence revealed the victims were killed by an AR-15 rifle and an AK-

47 rifle (also known as an SKS).

      Co-defendant Stanley Carter testified that he was traveling in a vehicle with

Movant and Richard Bobbitt when they noticed another vehicle occupied by

members of the 59 Terrace Mob gang. Movant, Carter, and Bobbitt were feuding

with the 59 Terrace Mob gang over drug territory. Movant, who was driving,

followed the vehicle toward Riverview Circle. When the vehicle stopped, Bobbitt

got out and shot a few rounds at the vehicle with the SKS. The other vehicle

started to drive off, and Movant told Carter to “get them.” Carter shot about ten

rounds at the other car, which crashed. He approached the crashed vehicle and

shot each victim twice in the head. He returned to Movant’s vehicle and they

drove away. Movant asked Carter if they were dead and he responded yes.

Movant was smiling, laughing, and teasing Carter about being “a gangster.”

                                         8
      David Ewing, a friend of Movant’s who had bought pounds of marijuana

from Movant, testified about a conversation they had while they were incarcerated

at the Jennings jail. Movant told Ewing that he, Carter, and Bobbitt were

responsible for the double homicide, and that he was the driver while Carter and

Bobbitt were the shooters. Ewing testified that Movant said Carter and Bobbitt

were scared, so Movant had to keep pressuring them. Movant told Ewing that the

guns used belong to him, and that after the murders, Movant instructed Carter what

to do with the car they had used. The details Movant told Ewing about the

homicides, including the weapons used, the victims’ vehicle, and the statements

Movant made to Carter after the shootings, matched Carter’s testimony.

      Finally, Andromeda Sykes testified. She reported that she knew Movant and

that he was associated with the Dip Set gang. Sykes had been involved in a

relationship with Michael Fedrick, who was associated with the 59 Wabada set

gang. Sykes testified that there was violence between the two gang groups. She

said that in October 2007, Movant pulled up next to her car, pointed a rifle through

the window at her, and asked if Fedrick was in the car. Fedrick was not in the car,

and Movant told Sykes that had Fredrick been in the car, he would have shot it up.

Sykes further testified that in February 2008, she was in her vehicle at the

intersection of Goodfellow and Langston with her three children and her aunt.

When she stopped at a light, Movant pulled up alongside the passenger’s side of

                                          9
her vehicle. He was in the car with two others. He pulled ahead of her, did a U-

turn and stopped in front of her car. Movant then got out of his car, pointed a gun

at her and started shooting. Sykes was able to drive away while he continued to

shoot at her.

      Movant’s objections to the PSR were overruled, and a term of imprisonment

of 378 months was imposed. This term consisted of 210 months on Count I, and a

term of 168 months on Count II, to be served consecutively to Count I.

FIRST APPEAL

      Movant’s conviction was appealed to the Eighth Circuit Court of Appeals.

On appeal, Movant challenged the consideration of a seven-year-to-life statutory

range on the § 924(c) conviction in Count II, arguing that it was in violation of

Alleyne v. United States, 133 S.Ct. 2151 (2013). The Government conceded this

argument. Movant also argued that the Court’s upward variance from the

applicable guideline range was procedurally and substantively improper and that

the evidence was insufficient to support the guilty verdicts.

      On May 15, 2014, the Eighth Circuit issued its opinion, wherein it affirmed

on the sufficiency of the evidence for both guilty verdicts, remanded for

resentencing on the Alleyne issue, and declined to address Movant’s argument

concerning the procedural and substantive reasonableness of his sentence. United

States v. Shaw, 751 F.3d 918 (8th Cir. 2014).

                                         10
      On June 16, 2014, Movant appeared for resentencing. This Court

recognized the correct mandatory minimum sentence for the firearm-possession

offense, and imposed the same sentence: a total term of imprisonment of 378

months, consisting of 210 months on Count I, with a consecutive 168-month

sentence on Count II.

SECOND APPEAL

      Movant appealed to the Eight Circuit once again. Movant’s counsel moved

to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),

arguing that the drug quantity attributed to Movant for purposes of calculating his

advisory guideline range was not supported by the evidence and that in choosing a

sentence above the guideline range, this Court erred in considering evidence

presented at sentencing regarding uncharged criminal conduct. In a pro se brief,

Movant additionally argued that (1) the district court failed to remedy the Alleyne

error; (2) the evidence did not support his conviction for conspiring to distribute

cocaine base; (3) the evidence did not support certain enhancements included in

the calculation of his total offense level under the guidelines; and (4) the court

erred in calculating his criminal history.

      On March 23, 2015, the Eighth Circuit issued its opinion as to Movant’s

second appeal. Movant's challenges to the sufficiency of the evidence, the

enhancements other than the drug quantity used in calculating his offense level,

                                             11
and his criminal history, were rejected by the Eighth Circuit because those issues

either were not raised or were decided adversely to Movant in his first appeal. As

to the remaining issues, the Eighth Circuit ruled: (1) to the extent that Movant

challenges the drug-quantity calculation, there is no clear error; (2) the District

Court did not err in considering evidence of uncharged criminal conduct that was

presented at the sentencing hearing; (3) there was no merit to Movant's argument

that this Court failed to remedy its Alleyne sentencing error on remand; and (4) the

sentence was not unreasonable.

      On March 17, 2016, Movant filed a motion to vacate his sentence. Movant

filed a first amended motion on the appropriate form on April 18, 2016 and a

second amended motion on July 20, 2016.

                                        Claims

      Movant raises 10 claims in his first amended § 2255 motion, and four

additional claims in his second amended motion. Movant’s first two grounds for

relief raise claims of error which were not raised on direct appeal: (1) the

prosecutor introduced evidence he knew to be perjured; and (2) Movant was absent

during the answering of jury question in violation of his Fifth and Sixth

Amendment constitutional rights. Movant alleges that these claims were not raised

on appeal due to the ineffectiveness of his appellate counsel. For Movant’s third,

sixth, and seventh grounds for relief, he asserts trial counsel was ineffective for: (3)

                                          12
refusing to honor Movant’s decision to testify; (6) failing to present evidence of

Movant’s history of drug abuse; and (7) failing to keep Movant informed of

important developments and failing to communicate. Movant’s fourth, fifth,

eighth, ninth, and tenth claims assert that appellate counsel was ineffective for: (4)

failing to challenge erroneous jury instructions on appeal; (5) failing to petition for

a rehearing en banc; (8) failing to challenge on appeal Movant’s calculated

criminal history points; (9) failing to challenge on appeal the two-level

enhancement for the use of body armor; and (10) failing to challenge on appeal the

two-level enhancement for aggravating role.

      Movant’s second amended § 2255 motion contains four additional claims:

(1) violation of his Sixth Amendment right to a unanimous jury verdict; (2)

prosecutorial misconduct for communicating with the jury during deliberation; (3)

ineffective assistance of trial counsel for failing to move for a mistrial when a juror

was unwilling to deliberate; and (4) ineffective assistance of appellate counsel for

failing to raise the prosecutor’s communications with the jury on appeal.

                                Applicable Standard

       Movant has “a heavy burden” in establishing ineffective assistance of

counsel pursuant to section 2255. DeRoo v. United States, 223 F.3d 919, 925 (8th

Cir. 2000). To succeed on an ineffective assistance of counsel claim, a movant

must show that counsel’s performance was deficient and that the deficient

                                          13
performance prejudiced the movant’s case. Strickland v. Washington, 466 U.S.

668, 687 (1984); United States v. Sera, 267 F.3d 872, 874 (8th Cir. 2001); DeRoo,

223 F.3d at 925.

       An attorney’s performance is deficient if it falls “below an objective

standard of reasonableness.” Strickland, at 687-88; Sera, 267 F.3d at 874. There

are two substantial impediments to making such a showing. First, there is a

“strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” United States v. Rice, 449 F.3d 887, 897 (8th

Cir. 2006) (quoting Strickland, 466 U.S. at 689); Sera, 267 F.3d at 874. See also

Ford v. Lockhart, 905 F.2d 458, 462 (8th Cir. 1990) (evaluation of a claim of

ineffective assistance of counsel is highly deferential with a strong presumption

that counsel acted competently). Second, “strategic choices made after thorough

investigation of law and facts relevant to plausible options are virtually

unchallengeable.” Rice, 449 F.3d at 897 (quoting Strickland, 466 U.S. at 690).

When reviewing counsel’s performance, a court must avoid using “the distorting

effects of hindsight” and must evaluate the reasonableness of counsel’s conduct

“from counsel’s perspective at the time.” Strickland, 466 U.S. at 689.

       Additionally, “any deficiencies in counsel’s performance must be

prejudicial to the defense in order to constitute ineffective assistance under the

Constitution.” Strickland, 466 U.S. at 692. The burden is on the movant to prove,

                                          14
by a preponderance of the evidence, that ‘there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been

different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. at 694; DeRoo, 223 F.3d at 925.

      A Court does not have to determine whether a movant meets the

“performance” prong of the Strickland test. “‘If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice, which we

expect will often be so, that course should be followed.’” Young v. Bowersox, 161

F.3d 1159, 1160 (8th Cir. 1998) (quoting Strickland, 466 U.S. at 697), cert. denied,

528 U.S. 880 (1998). See also Kingsberry v. United States, 202 F.3d 1030, 1032

(8th Cir.) (if the movant makes an insufficient showing on one component, the

court need not address both components), cert. denied, 531 U.S. 829 (2000).

      The Court must hold an evidentiary hearing to consider claims in a § 2255

motion “‘[u]nless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.’” Shaw v. United States, 24 F.3d

1040, 1043 (8th Cir. 1994) (alteration in original) (quoting 28 U.S.C. § 2255).

Thus, a movant is entitled to an evidentiary hearing “‘when the facts alleged, if

true, would entitle [the movant] to relief.’” Payne v. United States, 78 F.3d 343,

347 (8th Cir. 1996) (quoting Wade v. Armontrout, 798 F.2d 304, 306 (8th Cir.

986)). The Court may dismiss a claim “without an evidentiary hearing if the claim

                                          15
is inadequate on its face or if the record affirmatively refutes the factual assertions

upon which it is based.” Shaw, 24 F.3d at 1043 (citing Larson v. United States, 905

F.2d 218, 220-21 (8th Cir. 1990)).

                                      Discussion

FIRST AMENDED MOTION

1. Was appellate counsel ineffective for not raising alleged prosecutorial
misconduct on direct appeal?

      Movant alleges that the Government committed prosecutorial misconduct by

presenting perjured testimony at trial via witness Darnell Lathan and by “cutting

and pasting” Movant’s testimony from his previous trial to a deceptive and

inaccurate result. Movant also claims that his appellate counsel was ineffective in

failing to raise these issues on direct appeal.

      The prosecutorial misconduct claim, not raised on direct appeal, is

procedurally defaulted. To overcome the procedural default, Movant must

demonstrate “cause” that prevented him from raising the claim on direct appeal,

and “actual prejudice” resulting from the alleged prosecutorial misconduct. It is

well-settled that attorney error resulting in a procedural default is not sufficient

“cause” unless the attorney's performance was constitutionally deficient under the

Strickland standard, discussed above. Murray v. Carrier, 477 U.S. 478, 488

(1986); Armstrong v. Iowa, 418 F.3d 924, 927 (8th Cir. 2005).


                                           16
      Here, Movant merely recites the elements of Strickland, and offers no

substantive evidence or argument in support of his ineffective assistance claim.

For example, Movant makes the conclusory statements that appellate counsel knew

the prosecution presented perjured testimony and that the claim had a reasonable

chance of success on appeal, prejudicing Movant. These statements are

insufficient to meet Movant’s heavy burden in establishing ineffective assistance

of counsel.

      Moreover, nothing before the Court supports the requisite “cause,” that is,

the existence of prosecutorial misconduct. To demonstrate a due process violation

based on prosecutorial misconduct, Movant must show “(1) the prosecution used

perjured testimony; (2) the prosecution should have known or actually knew of the

perjury; and (3) there was a reasonable likelihood that the perjured testimony could

have affected the jury's verdict.” See United States v. Funchess, 422 F.3d 698, 701

(8th Cir.2005).

      Again, Movant merely recites these elements; the evidence he provides to

support his claim of prosecutorial misconduct is insufficient to support his

contentions. Movant asserts that Lathan’s testimony must have been perjured

because an ongoing feud between Lathan’s associates and Movant’s associates

intensified after the killing of Movant’s best friend in June 2007. The mere

existence of some “feud” or “war” between Movant’s and Lathan’s associates is

                                         17
insufficient to demonstrate that Lathan’s statements were perjured. It is not

unheard of for criminal syndicates, especially within the loosely organized

structure of St. Louis City criminal actors, to transact with hostile competitors; for

example, Demetrius Whitt testified to buying marijuana from Movant while their

groups were feuding.

      Movant further alleges that the Government knew or should have known

Lathan was lying because his story about drug transactions changed between

talking to federal agents and at trial. However, Movant does not point out any

inconsistencies between Lathan’s direct examination, cross examination, and other

sworn statements.

      In addition to Lathan’s testimony, Movant claims that the Government

committed perjury by “cutting and pasting” his testimony from his 2009 trial. In

fact, the statements read to the jury as Exhibit 1at Movant’s trial represent a direct,

unaltered quotation from the 2009 transcript:

      Q: And you were buying that gun to protect you?
      A: I was buying that gun to protect me, [my girlfriend], my family. I
      wasn’t, I mean, for real I was trying to teach her to protect because I
      didn’t want to get caught with no gun.
      Q: Right. That would be a felony for you, right?
      A: Right, it would.
      Q: And what did you need to be protected from?
      A: Because people, it's so, it's a lot of hatred out there, there's a lot of
      hatred.
      Q: There is?
      A: Yeah, because I sold weed.

                                           18
Movant claims the testimony is perjured due to the omission of a statement that

came shortly after the Exhibit 1 section, which was not read to the jury:

      Q: And you were still dealing drugs, dealing marijuana at the time.
      A: Yes, I was still dealing marijuana.
      Q: So you needed a gun for that?
      A: No, I didn’t need a gun for that. . . .

      Perjured testimony, of course, is testimony that is false. The excerpt read as

Exhibit 1 was a true and accurate representation of Movant’s prior testimony.

Movant’s statement “No, I didn’t need a gun for that” does not affect the veracity

of Movant’s statements within the Exhibit 1 excerpt. At trial, the Court expressly

asked Movant if there was “any additional testimony or statements or aspects of

the transcript that [counsel] referred to that you want to present to the jury at this

time,” to which Movant replied “No, sir.” Movant cannot now complain of the

omitted statement from the 2009 transcript when he knowingly and under oath

declined the opportunity to present it at trial.

      Because there is insufficient evidence to support Movant's prosecutorial

misconduct claim, his counsel's failure to raise that claim on appeal did not fall

below an objective standard of reasonableness and thus was not deficient under

Strickland. As such, counsel's alleged error is not constitutionally deficient and

does not establish “cause” to excuse the procedural default for purposes of § 2255

review. Accordingly, Movant's prosecutorial misconduct claim of error is

procedurally barred. The claim is denied.
                                           19
2. Was appellate counsel ineffective for not raising movant’s absence during
the answering of the jury’s questions on direct appeal?

      Movant claims that his Fifth and Sixth Amendments rights were violated

because he was not brought into the courtroom when the Court and the parties’

attorneys discussed and determined how to respond to jury questions. Movant

argues that he had a right to personal presence at all critical stages of the trial and

that he “had a constitutional right to be present during all critical stages of this

particular portion of his jury trial and where the jury and judge were having

discussions about the evidence of the case.” Movant claims that appellate counsel

was ineffective for failing to raise this issue on direct appeal.

      As with Movant’s first ground for relief, this jury question issue was not

raised on direct appeal and is procedurally defaulted. In order to overcome the

default, Movant must demonstrate “cause” that prevented him from raising the

claim on direct appeal, and “actual prejudice” resulting from the alleged

prosecutorial misconduct. To constitute sufficient “cause”, attorney error must be

the result of constitutionally deficient performance under Strickland. Murray, 477

U.S. at 488; Armstrong, 418 F.3d at 927.

       “The Fifth and Sixth Amendments protect a criminal defendant's right to be

present at all stages of the trial.” Stewart v. Nix, 972 F.2d 967, 971 (8th Cir. 1992)

(internal citations omitted). “[A] trial court must provide the defense attorney with

notice and a meaningful opportunity to object before responding to a question
                                           20
asked by the jury once deliberations begin.” Id. (citing Rogers v. United States,

422 U.S. 35, 38 (1975)). “‘Communication between judge and jury in the absence

of and without notice to the defendant creates a presumption of prejudice. Such

presumption may be overcome, however, by a clear indication of a lack of

prejudice.’” United States v. Smith, 771 F.3d 1060, 1063 (8th Cir. 2014) (quoting

Stewart, 972 F.2d at 971). Movant’s counsel was present and had a meaningful

opportunity to object during jury deliberations, protecting the rights of Movant.

      Moreover, the communications between the judge and jury were of a nature

that could not result in prejudice to Movant. Movant's “absence means little when

the trial court's communication merely repeats instructions that it has already

given, or involves a question of law rather than fact.” Stewart, 972 F.2d at 971

(citing United States v. Nelson, 570 F.2d 258, 261 (8th Cir.1978)).

      One jury request was for an evidentiary exhibit, which was properly

provided to the jury. “Generally, jurors may examine any document properly

admitted in evidence. The trial court has considerable discretion to send exhibits

to the jury during its deliberation, and the court's determination will not be

reversed on appeal unless it has abused its discretion.” United States v. Williams,

87 F.3d 249, 255 (8th Cir. 1996). Again, defense counsel was present and did not

object to the Court providing this exhibit to the jury.




                                          21
      For each of the remaining jury questions or requests, the Court’s response

was “You are to be guided by the evidence as you recall it and the instructions of

law provided to you.” These responses were not substantive discussion of the trial

or evidentiary issues. Rather, these responses merely reiterated the jury

instructions.

      Movant was not subjected to actual prejudice by his absence during jury

deliberations, so the issue would have been meritless on appeal. Counsel is not

ineffective for failing to bring a meritless claim on appeal. Dyer v. United States,

23 F.3d 1424, 1426 (8th Cir. 1994). Movant's claim is denied as procedurally

barred.

3. Was trial counsel ineffective for purportedly refusing to allow Movant to
testify at trial?

      Movant asserts his trial counsel was ineffective for not allowing Movant to

testify in his own behalf at trial. He now alleges that, during a weekend recess,

trial counsel threatened to withdraw if Movant insisted on testifying, and promised

to present a myriad of evidence for the defense instead. According to Movant’s §

2255 motion, trial counsel broke that promise:

      As I’m standing with Counsel as Counsel [is] addressing the Court, I
      hear Counsel tell the Court that the defense will not be putting on
      [any] evidence. I did not understand what that meant because Counsel
      told me he was going to put on a lot of evidence in my defense. After
      Counsel addressed the Court, the Judge asked or said something to
      [me] but [I] was trying to understand what was going on.


                                         22
      Movant’s claim that trial counsel “refused to honor his decision to testify” is

expressly refuted by the record, as is Movant’s assertion that trial counsel refused

to present other evidence, including the full 2009 transcript. Before the defense

rested, the Court, trial counsel, and Movant engaged in the following colloquy:

      COUNSEL: With respect to a defense case, we're not going to put on
        any evidence, Your Honor, and as a follow-up to our discussion
        yesterday, I've spoken to my client at length about his right to
        testify or not to testify in this case. It was a lot of effort. I will
        state, in all honesty to the Court, that the client was keen on
        testifying in his own defense; however, it was my strong advice
        that he did not testify for a whole host of reasons I don't think I'm
        obligated to get into out here in open court.
      THE COURT: Uh-huh.
      COUNSEL: However, after much ado, Mr. Shaw now agrees with my
        advice, and he will not take the stand in his own defense. As a
        secondary measure, another issue of concern for Mr. Shaw was the
        use of a transcript that I objected to at the onset of this case, so I
        think I preserved that issue for appeal, and based on conversations
        with him, we will not present or ask for leave to present any
        additional commentary from that specific transcript. I wanted to
        make a record of that fact, too, because that was one of Mr. Shaw's
        issues, and I think he can speak for himself as to whether or not he
        agrees with what I just stated to the Court.
      THE COURT: All right. Thank you, sir. Mr. Shaw, come on over to
        the podium please.

Movant was then sworn in by the clerk.

      THE COURT: Mr. Shaw, did you – you were sitting in the courtroom
        when your attorney made his announcement a moment or so ago,
        correct?
      MOVANT: Yes, sir.
      THE COURT: All right. And is that a correct statement and
        assessment of everything that's transpired in relation to the
                                         23
   discussions you've had with him since our recess yesterday
   afternoon?
MOVANT: Yes, sir.
THE COURT: All right. And having said that, do you want to testify
  or not testify in this case?
MOVANT: Not testify.
THE COURT: All right. Is there any other evidence that you want to
  present or want your lawyer to present at this time in light of the
  announcement that he's made and the discussions that you've had
  with him?
MOVANT: No, sir.
THE COURT: All right. Is there any additional testimony or
  statements or aspects of the transcript that Mr. Lynch referred to
  that you want to present to the Jury at this time?
MOVANT: No, sir.
THE COURT: All right. Are you fully satisfied with the discussions
  that you've had with Mr. Lynch and your decision in relation to
  that discussion with him about not testifying in the case?
MOVANT: Yes, sir.
THE COURT: All right. Is there anything that you're confused about
  or anything that you have any questions about in relation to that at
  this time?
MOVANT: No, sir.
THE COURT: All right. That being the case, you understand that in
  not presenting any evidence and including not testifying in the case
  that means that the defense rests, is that correct, Mr. Lynch?
COUNSEL: Yes, Your Honor.
THE COURT: And there will be no further evidence or testimony of
  any kind in the trial, and we will proceed to instructing the Jury
  and arguing the case, and the Jury will then receive it for its
  deliberations. Do you understand that?
MOVANT: Yes, sir.
THE COURT: Is that how you want to proceed?
                                  24
      MOVANT: Yes, sir.
      THE COURT: All right. Any question about that in your mind?
      MOVANT: No, sir.

      The Court repeatedly asked Movant about his right to testify and other

aspects of his defense. Movant knowingly and willingly waived his right to testify.

Movant’s newly alleged “facts” surrounding his decision not to testify are

affirmatively refuted by the record. Movant fails to demonstrate that trail counsel

prohibited his testimony; therefore counsel’s performance was not deficient.

Movant’s third claim is denied.

4. Was appellate counsel ineffective for failing to challenge jury instructions
on appeal?

      Movant claims that he was prejudiced by appellate counsel’s failure to

challenge jury instructions on appeal. Movant asserts that had Appellate counsel

challenged the instructions, there was a reasonable probability that the Eighth

Circuit would have reversed his guilty verdicts.

      The Eighth Circuit reviews the district court’s formulations of jury

instructions for abuse of discretion. United States v. White Calf, 634 F.3d 453, 456

(8th Cir. 2011). It will reverse only if the defendant is prejudiced by a failure to

properly instruct. Id. It “will affirm if the entire charge to the jury, when read as a

whole, fairly and adequately contains the law applicable to the case.” United

States v. Blazek, 431 F.3d 1104, 1109 (8th Cir. 2005).


                                          25
      Movant now claims Jury Instruction No. 25 failed to properly instruct

because it did not include “a known possession of crack cocaine and/or marijuana”

in the elements of conspiracy to possess with intent to distribute. Movant

misunderstands the legal elements of a conspiracy. The crime of conspiracy is

committed even when the underlying crime conspired to (here, possession of the

controlled substance with intent to distribute it,) does not actually happen. See

Salinas v. United States, 522 U.S. 52, 65 (1997) (“It is elementary that a

conspiracy may exist and be punished whether or not the substantive crime ensues,

for the conspiracy is a distinct evil, dangerous to the public, and so punishable in

itself.”) Jury Instruction No. 25 contained the accurate applicable law.

      Movant also objects to the descriptions of “Count One” and “Count Two” in

Jury Instruction No. 19. That Instruction merely describes the indictment and

instructs the jury that the indictment is not evidence. Not only do the descriptions

fairly and adequately describe the indictment, but Movant also could not have been

prejudiced by the descriptions, which are not evidence.

      Movant claims that the use of the word “or” in Jury Instructions Nos. 19 and

31 (“marijuana, MDMA (ecstacy), or cocaine base (crack)”), was improper

because “the jury[] could have [taken] from these instructions, that they had to find

Shaw conspired to distribute marijuana and MDMA (ecstacy) or marijuana and

cocaine base (crack).” The phrasing used, “marijuana, MDMA (ecstacy), or

                                          26
cocaine base (crack),” is plainly understandable and fairly and adequately indicates

that the jury had a choice of finding a conspiracy involving just one of those

substances, any two of three the substances, or all three substances.

      Movant also objects to the use of an abbreviation of the language of § 924

(c)(1)(A) in Jury Instructions No. 23, which read, in part: “. . . [A]ny person . . .

who, in furtherance of any such [drug trafficking] crime, possess a firearm . . .

shall . . . be sentenced [according to law].” (Brackets and ellipses in original).

Movant does not articulate the way in which Jury Instruction No. 23 offers an

inaccurate statement of law. Instruction 23 offers a complete statement of the law

within § 924 (c)(1) that was applicable to Count Two.

      The formulation of jury instructions was well within the discretion of the

Court and the law, rendering any appellate challenge meritless. Movant's claim is

denied.

5. Was Appellate counsel t ineffective for failing to petition for a rehearing
and rehearing en banc.

      Movant next argues that appellate counsel was ineffective for failing to

petition for a rehearing and rehearing en banc. It seems that Movant’s argument is

that, on appeal, neither his counsel nor the Eighth Circuit addressed the sufficiency

of the evidence to prove the elements of conspiracy. This is clear misstatement of

fact. Appellate counsel briefed the issue, stating:



                                           27
      Demetrius Whitt and Darnell Lathan’s testimony served as the
      lynchpin to the Government’s conspiracy case, yet their collective
      information remained questionable and based on uncorroborated and
      dated testimony unconfirmed by investigators. The end result was the
      Government’s failure to establish a conspiracy among those charged,
      both named and unnamed.

In its opinion, the Eighth Circuit analyzed the conspiracy conviction, finding:

      To the extent Shaw argues the evidence was insufficient to prove the
      existence of a conspiracy, we find this argument meritless. The
      Government introduced into evidence a transcript of Shaw’s
      testimony from a 2009 trial, in which he admitted to an agreement
      with others to purchase and distribute drugs. Moreover, he sold at
      least seventy-five pounds of marijuana over three years to the
      distributors who testified at trial.

U.S. v. Shaw, 751 F.3d at 921.

      Counsel is not ineffective for failing to put forth an argument which has no

basis in law or fact, such as the inaccurate claim made here. Similarly, Movant

cannot establish prejudice from appellate counsel’s failure to petition for a

rehearing and rehearing en banc because there is no reasonable probability that the

outcome on either would have differed. Movant’s fifth claim is denied.

6. Was Trial counsel ineffective for failing to investigate and present evidence
of Movant’s history of drug abuse?

      Movant claims that trial counsel was ineffective for not presenting evidence

of Movant’s drug abuse at trial, from which the jury could have found that his

possessions of drugs were for personal use, not distribution. This claim, another

domino in the chain of dominoes, falls because Movant fails to show prejudice.


                                         28
      When there is overwhelming evidence of guilt presented, it may be

impossible to demonstrate prejudice. Christenson v. Ault, 598 F.3d 990, 997 (8th

Cir. 2010) (citing Strickland, 466 U.S. at 700 (“Given the overwhelming

aggravating factors, there is no reasonable probability that the omitted evidence

would have changed the conclusion.”); see also Reed v. Norris, 195 F.3d 1004,

1006 (8th Cir.1999) (“We find it unnecessary to discuss the reasonableness of

counsel's conduct because, given the overwhelming evidence of [petitioner's] guilt

presented at trial, we find that it would be impossible for him to demonstrate

prejudice under Strickland.”)).

      At trial, the Government presented abundant evidence of Movant’s drug

distribution, including witnesses who testified to buying drugs from Movant,

police officers who testified to finding large amounts of cash and distributable

amounts of drugs in Movant’s possession, and most significantly, Movant’s own

testimony from his 2009 trial in which he admitted to selling drugs. In light of this

overwhelming evidence, demonstrating prejudice resulting from the alleged

ineffective assistance would be impossible in this case. The claim is denied.

7. Was Trial counsel was not ineffective for failing to communicate with
Movant?

      Next, Movant claims that trial counsel was ineffective for failing to

communicate with Movant, in that counsel failed to keep Movant informed about

important developments in the Government’s case. This claim focuses on
                                         29
Movant’s allegation that counsel failed to inform him in advance of trial that

Darnell Lathan was a witness for the Government. Movant claims that because he

did not know Lathan was going to testify, he “was persuaded by counsel to sign a

stipulation . . . that took away [his] rights to ask the prosecutor’s expert questions

about a shooting that would have shown [Movant] and Darnell Lathan did not get

along.”

      Movant has not established that counsel's performance fell below an

objective standard of reasonableness, or that he was prejudiced. The evidence that

Movant claims would have been presented at trial absent counsel’s ineffectiveness

is information that Movant was a suspect in multiple shootings against Lathan and

his family and associates. In one such incident, Movant was suspected of shooting

into Lathan’s grandmother’s home in June, 2008. Movant argues that this

evidence would have cast doubt on Lathan’s testimony that he regularly bought

drugs from Movant.

      Even if the Court assumes that counsel did not timely inform Movant that

Lathan was to testify, it cannot be concluded that counsel was unreasonable for not

introducing evidence of the shootings. Counsel could reasonably decide not to

introduce information that Movant was suspected of a violent attack on the home

of a grandmother as it would surely prejudice the jury against Movant. In fact, the

jury acquitted Movant of Count Three, possessing a firearm in furtherance of a

                                          30
drug trafficking crime from June 1, 2008 through 2009. Evidence the Movant was

suspected of shooting up a rival’s drug territory on June 19, 2008, may have led the

jury to find Movant guilty of Count Three as well.

      The exclusion of evidence of the shooting at Lathan’s grandmother’s house

was reasonable trial strategy which belies the claim. The claim is denied.

8. Was Appellate counsel ineffective for failing to challenge Movant’s criminal
history points on direct appeal?

      For his eighth claim, Movant alleges that appellate counsel was ineffective

for failing to challenge points added to his criminal history calculation in the PSR,

asserting that no documentation of judicial records existed that showed the actual

sentence imposed for certain driving offenses.

      Movant cites the absence of “Shepard-approved documentation,” apparently

referencing the Supreme Court’s decision in Shepard v. United States, 544 U.S. 13

(2005). Movant’s reliance on Shepard is misplaced, as Shepard concerns the

determination that a prior state offense amounted to “generic burglary” so as to

trigger a mandatory minimum sentence under the Armed Career Criminal Act, 18

U.S.C. § 924(e). No § 924(e) sentencing minimum was applied in Movant’s case.

Shepard is inapplicable here.

      Movant’s observation that the PSR notes “Court records provide no specific

information regarding adjustment to supervision” is inconsequential. In order to

apply a prior offense to a defendant’s criminal history, it is not necessary for the
                                          31
Court to receive documentation of the defendant’s adjustment to supervision

related to that offense.

      For each driving offense which resulted in a 120-day sentence, the PSR

properly added two criminal history points. Appellate counsel was not ineffective

for failing to raise this meritless argument on appeal. This claim is likewise

denied.

9. Was Appellate counsel ineffective for failing to challenge the body armor
enhancement to the offense level computation for Count I?

      Movant claims that appellate counsel acted unreasonably in failing to appeal

the two-level sentencing enhancement applied to Count I involving the use of body

armor. Counsel was not ineffective because there is no reasonable probability that

the outcome of the appeal would have been different had this issue been raised.

      The applicable Sentencing Guideline provides:

      If--
      (1) the defendant was convicted of a drug trafficking crime or a crime
      of violence; and
      (2) (apply the greater)--
             (A) the offense involved the use of body armor, increase by 2
             levels; or
             (B) the defendant used body armor during the commission of
             the offense, in preparation for the offense, or in an attempt to
             avoid apprehension for the offense, increase by 4 levels.

U.S.S.G. § 3B1.5. The Application Notes define “Use” as:

      “Use” means (A) active employment in a manner to protect the person
      from gunfire; or (B) use as a means of bartering. “Use” does not mean
      mere possession (e.g., “use” does not mean that the body armor was

                                         32
      found in the trunk of the car but not used actively as protection).
      “Used” means put into “use” as defined in this paragraph.

Id. The basis for Movant’s argument here seems to be that the only evidence

concerning body armor was the testimony of Darnell Lathan. Movant states that

“the District Court’s account of the evidence was not plausible in light of the

record.” As discussed multiple times herein, the admission of Lathan’s testimony

was not reversible error; Movant’s assertions that Lathan’s testimony was

fabricated are unfounded.

      Lathan’s testimony was that he once went to buy drugs from Movant and

Movant “had on a bulletproof vest.” Lathan testified that he touched Movant’s

chest, and asked about the body armor. Lathan testified that there was a firearm

nearby, and that he believed Movant was armed during all of their interactions.

      Had appellate counsel raised this issue on appeal, there is no reasonable

chance that the outcome would have differed. Movant was wearing the body

armor, it was not in the trunk of a car or otherwise passively stored away so as to

indicate mere possession. One wears, or “uses” a bulletproof vest for the purpose

of protecting themselves from gunfire. The sentencing enhancement was properly

applied, and counsel was not ineffective for failing to raise this meritless issue.

The claim is denied.

10. Was Appellate counsel ineffective for failing to challenge the aggravating
role sentencing enhancement?

                                          33
      Movant claims that appellate counsel should have challenged the

aggravating role sentencing enhancement applied to Count I because the Court did

not conduct a “fact-intensive inquiry” in determining culpability between co-

defendants or articulate the reasons for its denial of Movant’s objection to the two

level enhancement.

      Movant’s assertion that the Court overruled his objection to the aggravating

role enhancement “without any explanation” is inaccurate. At the sentencing

hearing, the Court overruled the objection for the reasons “[a]s noted.” The reason

for the enhancement is expressly noted in Paragraph 18 of the PSR, which states

that Movant “directed [co-defendant] Stanley Carter and Richard Bobbitt to

murder rival drug traffickers while Movant waited in the car. At the sentencing

hearing, Stanley Carter and David Ewing testified about Movant instructing and

pressuring Carter and Bobbitt to shoot the victims. Just before the Court ruled on

Movant’s objection, the Government had responded to the objection by referencing

the testimony of Ewing and Carter. The Court’s reason for overruling Movant’s

objection, therefore, was clearly articulated.

      Movant also restates his claim that the evidence at trial was insufficient to

show a conspiracy between two or more people. Again, as stated before, appellate

counsel raised this issue on appeal, and the Eighth Circuit denied relief. U.S. v.




                                          34
Shaw, 751 F.3d at 921 (“To the extent Shaw argues the evidence was insufficient

to prove the existence of a conspiracy, we find this argument meritless.”).

      The enhancement under U.S.S.G. § 3B1.1(c) was proper and the Court’s

reason for overruling Movant’s objection was clear. Appellate counsel was not

ineffective for failing to raise a meritless argument on appeal. The claim is denied.

      SECOND AMENDED MOTION

      The one-year statute of limitations for a § 2255 motion runs from the date a

movant’s judgment becomes final. In this case, the statute of limitations began to

run on June 21, 2015. On December 11, 2015, Movant filed a motion requesting a

copy of his trial transcripts and other documents. This motion was granted on May

5, 2016. The statute of limitations for Movant’s § 2255 motion ran out on June 21,

2016, and Movant filed his Second Amended Motion on July 20, 2016. The

Government argues that the claims set forth in Movant’s Second Amended Motion

should be time barred. The Court will nevertheless rule on the merits.

      All of Movant’s claims in the Second Amended Motion focus on one portion

of the trial transcript, which occurred while the jury was deliberating, and had just

sent its fourth note to the Court:

      THE COURT: All right. [The jury] Foreman gave this note to my law
      clerk, Mindy, when she took the last response back, which reads, "I
      have to see you, Your Honor, please," signed by [jury Foreman]. So I
      don't --


                                         35
      AUSA REA: Well, I mean, I know what it means, but the question is
      whether or not he --
      THE COURT: You do?
      AUSA REA: Sure.
      THE COURT: Okay.
      AUSA HOAG: It's about a juror.
      AUSA REA: It's about a juror. They're having a problem with
      someone unwilling to deliberate.
      THE COURT: That's what I was thinking, but I didn't want to think
      that.
      AUSA REA: That's exactly what's happening.
      AUSA HOAG: Yeah. That's exactly what I told them two hours ago
      or an hour and a half ago. I'm sorry. That's exactly what I said an
      hour and a half ago.
      DEFENSE COUNSEL: I believe that the Court knows what it can do
      and can't do, and I don't think any one of us are in a position to tell
      him what to do. We know what it says, but it's kind of a tricky
      situation. I think the stamp is the best way to reiterate what they have
      to do. [The Court’s stamp reads: “You are to be guided by the
      evidence as you recall it and the instructions of law provided to you.”]
      THE COURT: Which is what I was going to do. I mean I could be
      more specific, but I can't, yeah, exactly, because that would
      complicate it even more, so--
      DEFENSE COUNSEL: I think in all fairness you have to use your
      stamp.
      THE COURT: Correct. So that's what I'm going to do, okay, and
      [jury Foreman] will get mad at me, but that's okay.

Movant claims that this exchange shows that the Government was communicating

with the jury during deliberation, and that appellate counsel was ineffective for

failing to raise an associated prosecutorial misconduct claim on appeal. Movant

also claims, based on the above exchange, that the jury did not convict him

                                         36
unanimously, that trial counsel was ineffective for not moving for a mistrial when

a juror was unwilling to deliberate.

      Because the prosecutorial misconduct issue and jury unanimity issue were

not raised at trial or on direct appeal, the claims are procedurally defaulted. To

overcome the procedural default, Movant must demonstrate “cause” that prevented

him from raising the claim on direct appeal, and “actual prejudice” resulting from

the alleged prosecutorial misconduct. As discussed above, attorney error can

constitute “cause” but only when the attorney's performance was constitutionally

deficient under the Strickland standard. Murray v. Carrier, 477 U.S. 478, 488

(1986); Armstrong v. Iowa, 418 F.3d 924, 927 (8th Cir. 2005). Movant offers no

other cause as to why his two claims could not be raised on appeal - therefore, if

the Court finds that counsel was not ineffective as to an issue, the associated

defaulted claim need not be reached.

Alleged Government communications with the jury

      Movant now alleges that improper communication between the Government

and the jury occurred during deliberations. Of course, “[i]n a criminal case,

contact or communication with a juror during a trial about the matter pending

before the jury is presumptively prejudicial.” Von Kahl v. United States, 242 F.3d

783, 791 (8th Cir. 2001) (citing Remmer v. United States, 347 U.S. 227, 229

(1954)). “However, some communication or contact must occur before it can be

                                         37
deemed presumptively prejudicial.” United States v. Williams, 545 F.2d 47, 51

(8th Cir. 1976). AUSA Rea and AUSA Hoag’s statements that they knew what the

jury note meant are not indicative of communication with the jury. None of the

AUSAs’ statements indicate that anyone told them anything, which is what would

have had to occur for them to know a juror was unwilling to deliberate. Rather, as

the Court and defense counsel understood based on their own experience with

juries, the AUSAs were speculating on why the jury Foreman sent a cryptic note at

that point in jury deliberations. The Court and both parties’ attorneys knew that is

not uncommon for a jury to reach an apparent impasse in deliberations, only to

reach a verdict later. The Court and defense counsel, based on years of experience

with jury trials, understood the statements of the AUSAs to be pure speculation as

to the mindsets of the jury, not actual knowledge thereof. The Court would not

tolerate even the possibility of improper communication between the jury and the

parties.

       Because no communication with the jury occurred, appellate counsel was

not ineffective for failing to raise a meritless prosecutorial misconduct claim on

appeal. The Court does not, therefore, reach Movant’s defaulted jury

communication claim. Both of those claims are denied.

Juror’s unwillingness to deliberate




                                         38
      Movant’s claim that trial counsel was ineffective for failing to move for a

mistrial based on a juror’s unwillingness to deliberate is also denied. Movant was

not prejudiced by counsel’s inaction, because a motion for a mistrial would have

been denied, resulting in the same outcome. The trial judge exercises broad

discretion in deciding whether to discharge a jury that claims to be deadlocked.

See Arizona v. Washington, 434 U.S. 497, 509 (1978). To that end, non-coercive

instructions from the Court to encourage a purportedly hung jury to reach a

unanimous verdict are permissible. Allen v. United States, 164 U.S. 492 (1896).

Here, the instruction given, “You are to be guided by the evidence as you recall it

and the instructions of law provided to you,” is in no way coercive. Counsel was

not ineffective for not moving for a mistrial based on a hung jury. Accordingly,

Movant’s associated claim that the jury did not convict him unanimously is

procedurally barred. Both claims are denied.

                                    Conclusion

   Based upon the foregoing analysis, Movant has failed to establish he is entitled

to a hearing and has failed to present any basis upon which the Court may grant

relief. Movant’s §2255 Motion for Post-Conviction Relief is denied.

      Since the Court finds that Movant’s claims can be conclusively determined

based upon the parties’ filings and the records of the case, no evidentiary hearing

will be necessary.

                                         39
                             Certificate of Appealablity

    The federal statute governing certificates of appealability provides that “[a]

certificate of appealability may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

A substantial showing of the denial of a constitutional right requires that “issues

are debatable among reasonable jurists, a court could resolve the issues differently,

or the issues deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th

Cir. 1997). Based on the record, and the law as discussed herein, the Court finds

that Movant has not made a substantial showing of the denial of a constitutional

right.

         Accordingly,

         IT IS HEREBY ORDERED that the Motion to Vacate, Set aside or

Correct Sentence [Doc. #1,#5, #10] is DENIED and DISMISSED in all respects.

         IT IS FURTHER ORDERED that the Court will not issue a certificate of

appealability.

         Dated this 20TH day of December, 2018.




                                             HENRY EDWARD AUTREY
                                           UNITED STATES DISTRICT JUDGE
                                          40
